DETAILED ACTION
This Office Action is in response to Applicants’ Application filed on January 28, 2022.  Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/22, 4/11/22, 6/5/22 and 8/7/22 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,290,296. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are broader in scope and thus encompass the subject matter already claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Moser et al (hereinafter, “Moser”, U.S. Pub. No. 2004/0107249).
As per claims 1 and 11, Moser discloses a system and method configured to provide a collaboration environment the system comprising:
one or more hardware processors (paragraph 0058) configured by machine-readable instructions to:
enable or disable use of features of a collaboration environment for users of the collaboration environment based on determinations of when the users belonging to individuals subsets of users are collaborating with the users belonging to other ones of the individual subsets of users, such that (paragraph 0040 and 0041; Moser discloses establishing an electronic collaboration area for an enterprise or organization in which employees or users are assigned roles to access the collaboration area, where some employees are given permission to assign, create, review and change information, or review and not change information.  The collaboration area is maintained by the creator of the area who may assigned herself as the owner or project leader);
use of a first set of features by individual ones of the users belonging to a first subset of users but not belonging to a second subset of users is enabled while the individual ones of the users belonging to the first subset of users are collaborating with the individual ones of the users belonging to the second subset of users (paragraphs 0038-0040; Moser discloses establishing an electronic collaboration area for an enterprise or organization in which employees or users are assigned roles to access the collaboration area, where some employees are given permission to assign, create, review and change information, or review and not change information); and
the user of the first set of features is disabled when the individual ones of the users belonging to the first subset of users are done collaborating with the individual ones of the users belonging to the second subset of users (paragraphs 0042-0045 and 0049; Moser discloses establishing an electronic collaboration area for an enterprise or organization in which employees or users belong different teams of the project).
As per claims 2 and 12, Moser discloses:
manage user information associated with users, the user information identifying an overarching group of the users, and denoting one or more subsets within the overarching group to which one or more of the users belong (paragraphs 0040 and 0041).
As per claims 3 and 13, Moser discloses:
determine when the users belonging to the individual subsets of users are collaborating with the users belonging to the other ones of the individual subsets of users (paragraphs 0040 and 0041).
As per claims 4 and 14, Moser discloses:
wherein the users belonging to different ones of the individual subsets of users have different level accounts (paragraphs 0041 and 0042).
As per claims 5 and 15, Moser discloses:
wherein the users having the different level accounts have access to different sets of features (paragraph 0041).
As per claims 6 and 16, Moser discloses:
wherein the first set of features include one or more of custom work unit templates, external invite capabilities, dashboard reports, search features, access to work units, support resources, dependency capabilities or onboarding resources (paragraph 0045).
As per claims 7 and 17, Moser discloses:
wherein the individual subsets of users are included in an overarching group of users, the overarching group of users including one or more of an organization, a company, an entity, a corporation, an enterprise, or a business (paragraphs 0019 and 0023).
As per claims 8 and 18, Moser discloses:
wherein the first subset of users includes one or more of a sub-group, a division, a department, or a task force within the overarching group (paragraphs 0024 and 0038).
As per claims 9 and 19, Moser discloses:
wherein collaborating includes working on a specific unit of work within the collaboration (paragraph 0039).
As per claims 10 and 20, Moser discloses:
wherein collaborating includes performing a specific interaction within the collaboration environment (paragraph 0039).
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ljb
October 17, 2022